Citation Nr: 1549737	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-33 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to eligibility for Dependents' Educational Assistance (DEA).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for heart disease to include as secondary to medication for treatment of his service-connected bilateral shoulder disability.

3.  Entitlement to service connection for heart disease to include as secondary to medication for treatment of his service-connected bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1982 to September 1985 and from January 1991 to March 1991.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  In an August 16, 2011 rating decision, the RO in part denied eligibility to DEA. In an August 26, 2011 rating decision, the RO, in part, confirmed and continued the denial of service connection for a heart condition.

The Board notes that in the August 26, 2011 rating decision, the RO reopened and then denied the Veteran's claim for service connection for a heart condition.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In September 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  On September 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative that a withdrawal of this appeal was requested, as to the issue of entitlement to eligibility for DEA.

2.  In an unappealed April 1986 rating decision, the RO denied service connection for a heart condition. 

3.  Evidence received since the April 1986 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a heart condition.

4.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's heart disability was caused by medications he took for his service-connected bilateral shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to eligibility for DEA by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2015).

2.  The April 1986 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.113 (2015).

3.  New and material evidence has been received since the March 1986 denial, and the claim of entitlement to service connection for a heart condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).

4.  A heart disability is related to his service-connected bilateral shoulder disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claims to reopen and grant the claim for service connection for heart disease to include as secondary to medication for treatment of his service-connected bilateral shoulder disability, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

I.  Eligibility for DEA

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran and his authorized representative indicated in the Veteran's September 2015 hearing that the Veteran wished to withdraw his appeal as to the issue of entitlement to eligibility for DEA. The transcript of that hearing is on file.  Therefore, the Veteran has withdrawn his appeal as to this issue, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


II.  New and Material Evidence

The Veteran filed a claim for service connection for an organic heart disability which was denied in an April 1986 rating decision on the basis that the Veteran did not have a current heart disability as a recent cardiac stress test was negative.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the April 1986 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a heart disability in July 2010. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the April1986 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the April 1986 rating decision includes the report of a December 2010 VA examination which noted a diagnosis of coronary artery disease.

The prior denial of service connection for a heart disability was based on a lack of evidence of a current heart disability.  The December 2010 VA examination provided evidence of a current heart disability as it noted a diagnosis of coronary artery disease.  

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a heart condition have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include heart disease, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Factual Background and Analysis

The Veteran contends that service connection is warranted for a heart disability as a result of the medications he took for his service-connected bilateral shoulder disability.  The Veteran injured his bilateral shoulders in 1982 and was prescribed nonsteroidal anti-inflammatory (NSAID) medications.  The Veteran testified that he had been on these medications steadily from 1983 to 2010.

A September 1983 service treatment record noted that the Veteran presented with complaints of dizziness.

An October 1985 service treatment record reported a heart arrhythmia.

The Veteran underwent a VA examination in December 2010.  The examiner noted that in June 2010 the Veteran had a myocardial infarction.  The examiner opined that the Veteran's current ischemic heart disease was not caused by or a result of his in-service heart problem while on active duty.  The examiner noted that the service treatment records showed an otherwise healthy 21 year old with the presence of ventricular premature contractions without a significant cardiac history.  The examiner concluded that in this instance, it was not an indicator of an underlying heart condition as per the stress tests results and did not give rise to the Veteran's heart attack later in life.  

In a January 2011 correspondence, a private physician indicated that he treated the Veteran indirectly for the last 11 years and directly for the past 3 years.  It was noted that the Veteran had used long term NSAID medications for treatment of his service-connected bilateral shoulder condition.  The physician opined that it was "quite possible" that the Veteran's service-connected posttraumatic stress disorder (PTSD) and chronic stress contributed to his heart disease.  It was "also possible or speculated" that the chronic NSAID may carry a risk in this situation as well.  He noted however that it was not possible to speculate exactly how much these 2 factors contributed to the development of the heart disease with the other above mentioned risk factors.

The Veteran underwent a VA examination in February 2011.  The examiner opined that the Veteran's heart condition was not due to or as a result of the medications taken for the Veteran's shoulder condition.  The examiner noted that the Veteran had several risk factors contributing to his heart condition which included his family history of hyperlipidemia, early heart disease and hypertension.  The medications for his shoulder condition which included that of anti inflammatories and analgesic agents were not commonly known to cause ischemic heart disease according to the current medical literature.

In a May 2011 treatment note, a VA cardiologist noted that the Veteran's 25 plus year history of chronic NSAID use for his bilateral shoulder disability more likely than not contributed to the development of the Veteran's coronary artery disease.  

Also in May 2011, another VA physician opined that based on the 25 years that the Veteran had been on NSAID medications used to treat his service-connected bilateral shoulder condition, it was more likely than not that his use of NSAIDs was a major contribution to his early cardiovascular event which resulted in the placement of a pacemaker.  The physician noted a new study published in January 2011 which weighed in on the debate over the relative safety of NSAIDs commonly used to treat joint and muscle pains.  The study concluded that NSAIDs significantly increased the risk of cardiovascular events in patients who took them regularly.

The Veteran submitted a July 2015 internet article which indicated that the Food and Drug Administration (FDA) recently strengthened its warning that NSAIDs increased the risk of a heart attack or stroke.  The FDA noted that a large number of studies support the finding that NSAIDs cause an increased risk of serious cardiovascular thrombotic events.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a heart disability as secondary to medication for treatment of his service-connected bilateral shoulder disability is warranted.

There is a current diagnosis of coronary artery disease, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has a current heart disability that was caused by the medications that the Veteran took for his service-connected bilateral shoulder disability.  

The Board notes that there are conflicting opinions as to whether the medications that the Veteran took for his service-connected bilateral shoulder disability caused or aggravated his heart disability.  

Notably, in May 2011, multiple VA physicians, including a cardiologist, opined that the Veteran's 25 plus year history of chronic NSAID use for his bilateral shoulder disability more likely than not contributed to the development of the Veteran's coronary artery disease.

The Board acknowledges that the December 2010 VA examiner opined that the Veteran's current ischemic heart disease was not caused by or a result of his in-service heart problem while on active duty.  The Board also acknowledges that the February 2011 VA examiner opined that the Veteran's heart condition was not due to or as a result of the medications taken for his shoulder condition.  

The Board notes, however, that the February 2011examiner also provided the rationale that the medications for his shoulder condition which included that of anti inflammatories and analgesic agents were not commonly known to cause ischemic heart disease according to the current medical literature.  However, as extensively noted by the May 2011 VA physician, recent studies concluded that NSAIDs significantly increased the risk of cardiovascular events in patients who took them regularly.  Additionally, the July 2015 internet article submitted by the Veteran indicated that the FDA recently strengthened its warning that NSAIDs increased the risk of a heart attack or stroke as the FDA noted that a large number of studies support the finding that NSAIDs cause an increased risk of serious cardiovascular thrombotic events.  

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran has a current heart disability that was caused by the medications he took for his service-connected bilateral shoulder disability.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a heart disability as secondary to medication for treatment of his service-connected bilateral shoulder disability is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal of entitlement to eligibility for DEA is dismissed.

New and material evidence has been received to reopen the claim of entitlement to service connection for heart disease to include as secondary to medication for treatment of his service-connected bilateral shoulder disability is reopened.

Entitlement to service connection for heart disease as secondary to medication for treatment of his service-connected bilateral shoulder disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


